MEMORANDUM OPINION
 
No. 04-10-00569-CV
 
James Zimmerhanzel and Linda Zimmerhanzel,
Appellants
 
v.
 
William O. Smith, Jr., Nancy A. Smith, J.M.
Butz, Jr. d/b/a Butz Land Surveying, et al.,
Appellees
 
From the 25th
Judicial District Court, Guadalupe County, Texas
Trial Court No. 2008-0148-CV
Honorable Dwight E.
Peschel, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and
Filed:  October 27, 2010
 
DISMISSED 
 
On September 22, 2010, we
ordered appellants to show cause why this appeal should not be dismissed for
lack of jurisdiction.  Appellants seek to appeal an order signed on April 29,
2010 dismissing their claims against J.M. Butz, Jr. d/b/a Butz Land Surveying,
one of several defendants in the underlying cause.  It appears from the clerk’s
record that the dismissal order is interlocutory because it does not dispose of
the appellants’ other pending claims, and no severance order appears in the
record.  A judgment that does not dispose of all parties and causes of action
is not final and appealable.  See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 200 (Tex. 2001); City of Beaumont v. Guillory, 751 S.W.2d
491, 492 (Tex. 1988).  Interlocutory orders may be appealed only if a specific
statute authorizes an interlocutory appeal.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West 2008).
Appellants responded to
our order and agreed that the failure to sever Butz’s claims is fatal to the
appeal and concede that the appeal must be dismissed.  Accordingly, we dismiss
the appeal for lack of jurisdiction.  See Tex. R. App. P. 42.3(a).  
 
 
PER CURIAM